Porter, J.
When this case was formerly before us, we reversed the judgment of the district court, being of opinion that the evidence did not support the allegation of the plaintiff being a creditor of the defendants.
A rehearing has been granted, and the parties have since declared that their intention in referring to the record in the case of Brandt & Co. vs. their creditors, was not only to establish that they had obtained a respite, but also to prove any other fact of which it offered legal evidence; a consent to that effect entered into previous to the hearing, which *479was not among the papers handed to the court when the cause was first examined, has also been laid before us.
Greyson for the plaintiff, Derbigny for the defendants.
The evidence now presented, shews satisfactorily that the defendants were indebted to the plaintiff at the time this action was commenced, I therefore think that the judgment of the district court ought to be affirmed with costs.